DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  the claims are drawn to a locking adaptor for removably attaching a tool to a surgical instrument. The adaptor has two legs each with a hole at the distal end. It is biased in such a manner that the holes do not align with each other when not in use, but may be elastically deformed when in use to a position where the holes are aligned and the shaft of the surgical instrument may be placed through them. The tool is held in place on the instrument via opposing forces from the two legs. 
US Patent D400,298 to Vignerot discloses a cigar holder that has two legs to hold a cylindrical object in place using opposing forces. US 9,211,373 to Dexter, et al. discloses an irrigation clip that is configured to hold an irrigation tube (tool). The clip is arranged to cooperate with the shaft of a handheld surgical instrument. US 6,261,303 to Mayenberger et al. discloses a surgical clip that is biased to an open position and is elastically deformed to a closed position while in use. US 6,122,806 to Umezawa et al. discloses a tensioning clip for a seat covering that is biased to an open position but is configured to receive a wire in a second closed position, thus exerting opposing forces on the wire. US 3,302,328 to King discloses a plant support with two legs with formed holes in the end biased to an open position that can receive the shaft of a post when the holes are aligned, thus exerting opposing forces on the post. US 2012/0041260 to Yamada discloses an endoscope gripping device comprising two legs with holes configured to receive an elongated surgical instrument. US 3,992,797 to Kazakevich discloses 
Although the referenced prior art teaches some elements of the claimed invention, none anticipates it in its entirety. In addition, due to the wide range of subject matter in the nearest prior art it would not have been obvious to one of ordinary skill to combine references to arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792